Exhibit 10.2




Neah Power Director, Officer, and Employee Sales Incentive Plan  

August 25, 2011







Neah Power Systems, Inc. (the “Company”) wishes to compensate its Officers,
Employees, and certain Directors (the “Directors”) with incentives to grow the
revenue of the Company and to recognize their efforts on the Company’s behalf
during the difficult financial circumstances. Therefore, the Company wishes to
compensate the Directors, Officers (together, the “D&O”), and employees for
these efforts and as incentive to generate revenues from licensing and
associated licensing revenues and from customer consulting engagements according
to this plan (the “Plan”).




To participate in the Plan, current Officers must elect to take a 33% reduction
in salary for the term of the Plan. The Directors, in order to participate in
the Plan, must agree to forgo all other cash compensation otherwise due from the
Company for D&O services rendered during the term of the Plan. Non – participant
Directors will accrue fees per the Director Compensation plan, accrued from the
date of their joining the Board of Directors.




Duration: Payments will be eligible under the Plan for product sales, licensing,
customer engagements or grants (“Bookings”) having a value of US$100,000 or
more, up to a combined maximum of $50,000,000 (fifty million USD) for cash
compensation of which the first $20,000,000 (twenty million USD) would also be
eligible for option / warrant compensation for the period August 25, 2011
through August 24, 2014. Payments will be awarded and warrants will vest only
when revenue from Bookings is recognized in the Company’s financial reporting
and cash payments have been received for those revenues (together “Receipts”).




Compensation: For every dollar of Receipts, the D&O will be compensated with a
cash commission, and options to purchase common stock that will vest as
described below. Employees will be compensated according to a performance
deliverables based plan to be determined by the management of the Company and is
conditional upon the employee’s employment with the Company at the time of the
Receipts.  




Modifications: The relative ratios for compensation and warrants for employees
shall be determined by the Chief Executive Officer based on sales criteria or
other performance measures. If any employee contests his or her compensation,
final and binding determination will be made by the Board of Directors.




Other Modifications, if needed: In the event that by December 31, 2011 revision
of the Plan is required by investors in order to procure funding needed to avoid
insolvency or to implement the Company’s operational plan, the Directors of the
Company shall have the authority to revise the Plan by resolution to modify the
total percentage awarded, with the relative ratios staying the same. If the
awards are reduced, the reduction in salaries and Director compensation will be
pro-rated and increased by the amount of reduction. (For example, if the ratios
are reduced by 50%, the salary reductions of 33% would be prorated by 50%*33% =
16.5% and added back to the base salaries.)




Option Commissions




Each participant will receive options to purchase the Company’s common stock.
The total number of options available under the Plan shall be calculated
multiplying the maximum Receipts value available in calculating option
compensation ($20,000,000) by 15% and then dividing the result by $0.01 (the
“Floor Price”).  This value will then be apportioned according to Table 1 below.
Options will be issued to the D&O named specifically in Table 1 effective as of
the date of the Plan with an exercise price equal to the Floor Price. Options to
additional D&O participants and individual employees will be issued upon
approval of the awards by the Board of Directors and will have an exercise price
equal to the closing market price of the Company’s Common Stock on the date of
such approval or the Floor Price, whichever is greater. The awards will vest
upon Receipts. The vesting of option awards issued in an aggregate amount over
150 million will also be conditional upon an increase to the number of
authorized shares of the Company’s Common Stock in a quantity large enough to
accommodate the additional options. In addition, the vesting of options, in
total, for the Plan will be limited at any given time to no more than 35% of the
number of fully diluted shares of Common Stock of the Company at that time. Any
limitations to vesting under the Plan will be applied proportionately to the
individual Plan participants.


 

1


--------------------------------------------------------------------------------




Cash Commission




For every dollar of Revenue, members of the D&O and employees will receive a
total cash commission which shall be calculated multiplying the Revenue by 15%.
This amount will then be apportioned to each member of the D&O, and to employees
in total, according to Table 1.




Additional Participants




The Board of Directors may add D&O participants to the Plan. The compensation
for any new D&O participant will be determined by the Directors and will be
based on Receipts from new business generated chiefly by the new participant.
The maximum cash and option compensation for all new participants would be 3.0%
and 3.0%, respectively.




Table 1

Name

Cash Compensation %

Option Compensation %

Directors and Officers

 

 

Chris D'Couto

7.6

7.6

Stephen Wilson

1.1

1.1

David Schmidt

1.3

1.3

 

 

 

Employees

2.0

2.0

 

 

 

Additional Directors or Officers

3.0

3.0

 

 

 

Total

15.0

15.0




2






--------------------------------------------------------------------------------




